June 5, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            CHARLES P. CURRY & JENNIFER CURRY, Appellants

NO. 14-12-00898-CV                           V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Harris County
Appraisal District, signed, July 11, 2012, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion. We further order that all costs
incurred by reason of this appeal be paid by appellee, Harris County Appraisal
District. We further order this decision certified below for observance.